Respondent was admitted to the Bar by the Fourth Department in November, 1951. He concedes that on March 5, 1973 he was convicted in the United States District Court for the Northern District of New York, upon his plea of guilty, of the offense of willfully and knowingly failing to file an income tax return for the calendar year 1965 in violation of section 7203 of the Internal Revenue Code (U. S. Code, tit. 26, § 7203). Imposition of a jail sentence was suspended, respondent was placed on probation for six months, and a fine of $1,500 was imposed. Respondent’s conviction constitutes professional misconduct in violation of canons 29 and 32 of the Canons of Professional Ethics and it is so adjudged. (Matter of Edelbaum, 10 A D 2d 64, mot. for Iv. to opp. den. 7 N Y 2d 712; Matter of Jenkins, 19 A D 2d 53.) Taking into consideration respondent’s otherwise satisfactory record as a member of the Bar, and the punishment heretofore imposed in the United States District Court, we conclude that respondent should be suspended for a period of three months and until further order of the court. Staley, Jr., J. P., Greenblott, Cooke, Sweeney and Reynolds, JJ., concur.